ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_02_FR.txt. 59

OPINION INDIVIDUELLE DE M. MORELLI

1. Je désire indiquer les raisons pour lesquelles, à mon avis, Varrét
rendu par la Cour en 1962 sur les exceptions préliminaires ne constituait
pas un obstacle à ce que la demande fût rejetée au fond pour le motif
qu’elle ne s’appuyait pas sur des droits subjectifs substantiels propres
aux demandeurs.

Je suis d’avis qu’un arrêt sur des exceptions préliminaires, en parti-
culier un arrêt qui, comme celui dont il s’agit, rejette les exceptions
préliminaires présentées par une partie, est définitif et obligatoire par
rapport à la suite de la procédure. Ce caractère obligatoire est toutefois
limité aux questions qui ont été tranchées, questions qui ne peuvent con-
cerner que la recevabilité de la demande ou la juridiction de la Cour.

Au contraire, les motifs sur lesquels la Cour se fonde pour trancher
une question lui ayant été soumise par une exception préliminaire
sont dépourvus de tout caractère obligatoire. Cette limite de la valeur
obligatoire de l’arrêt concerne tous les motifs de la décision, quelle
qu'en soit la nature. Elle s’applique aux motifs de fait aussi bien qu’aux
motifs de droit, aux motifs de procédure aussi bien qu’aux motifs tou-
chant au fond de l’affaire. Pour ce qui est de ces derniers motifs, il y
a une raison complémentaire qui amène elle aussi à en exclure tout carac-
tère obligatoire: étant donné que l’acte introductif d’une exception
préliminaire a, en vertu de l’article 62, paragraphe 3, du Règlement,
Peffet de suspendre la procédure sur le fond, il est impossible qu’une
question concernant le fond soit tranchée d’une façon définitive par
un arrét sur des exceptions préliminaires.

2. Il faut interpréter l’arrêt de 1962 pour préciser la portée de la
décision rendue sur la question soumise à la Cour par la troisième
exception préliminaire. I] s’agit en particulier de savoir si, en rejetant
cette exception, la Cour a entendu affirmer que le pouvoir d’action
découlant de l’article 7 du Mandat est indépendant de tout droit sub-
jectif substantiel, en ce sens qu’il peut être exercé sans que le demandeur
doive invoquer l’existence d’un droit subjectif qui lui soit propre. Il
suffirait pour le demandeur d’alléguer l’existence d’une obligation du
Mandataire, indépendamment du point de savoir si cette obligation
est due au demandeur plutôt qu’à d’autres sujets. Il s’agirait en con-
séquence d’une sorte d’action populaire et la juridiction exercée par
la Cour aurait le caractère d’une juridiction de droit objectif.

La décision par laquelle l’arrêt de 1962, d’après l’interprétation que
Yon vient d'indiquer, aurait reconnu aux Membres de la Société des
Nations le pouvoir de saisir la Cour pour les obligations du Mandataire

57
60 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

concernant les habitants du territoire, et cela indépendamment de
l'existence d’un droit subjectif propre au demandeur, serait une décision
concernant la façon de configurer l’action que les demandeurs dans la
présente affaire auraient légitimement exercée. Par une telle décision la
Cour aurait tranché une question purement procédurale concernant,
d’un côté, le pouvoir d’action des demandeurs et, de l’autre, la juri-
diction de la Cour. La décision n’aurait d'aucune façon touché au fond
de l’affaire. En effet la Cour ne se serait pas prononcée sur l’existence
de droits subjectifs substantiels propres aux demandeurs. Elle aurait
simplement déclaré que l’existence de ces droits était non seulement sans
pertinence par rapport à la juridiction de la Cour, mais aussi tout à fait
étrangère à la tâche qui lui était confiée. Cette tâche consistait à établir
l’existence non pas de droits subjectifs des demandeurs, mais plutôt
d'obligations du Mandataire, que celles-ci soient dues aux demandeurs
ou à d’autres sujets.

Etant donné la nature purement procédurale de la question qui au-
rait été tranchée par l’arrêt de 1962, d’après l'interprétation de celui-ci
que l’on a indiquée, la solution donnée à cette question serait définitive
et obligatoire. Par conséquent et en premier lieu, il n’aurait pas été
possible, au stade de la procédure consacrée au fond de contester ia
juridiction de la Cour pour ce motif que les dispositions du Mandat
concernant les habitants du territoire ne conféreraient pas aux Etats
demandeurs un droit subjectif propre. En deuxième lieu, la Cour aurait
été liée par la configuration donnée dans l’arrêt de 1962 à l’action exercée
par les demandeurs. En d’autres termes, la Cour aurait été obligée,
pour statuer sur le fond, d'établir l’existence ou l’inexistence non pas
de droits subjectifs des demandeurs, mais plutôt d’obligations du Man-
dataire, que celles-ci soient dues aux demandeurs ou à d’autres sujets.
Le problème de l’existence actuelle de droits subjectifs découlant, pour
tels ou tels sujets, du Mandat n’aurait pu être considéré qu’en raison
de l’influence indirecte que la solution de ce problème pouvait avoir
sur le problème de l’existence d’obligations imposées par le Mandat
et par conséquent du maintien en vigueur du Mandat.

3. L'interprétation de l’arrêt de 1962, en particulier pour ce qui
concerne la troisième exception préliminaire, est loin d’être facile. Il
faut toutefois exclure la possibilité de donner à la décision sur cette
exception préliminaire le sens qui vient d’être indiqué par voie d’hypo-
thèse. Entendre la décision en ce sens reviendrait non pas à l’interpréter
en recherchant ce que la Cour a voulu dire en réalité, mais plutôt à la
modifier et à l’intégrer dans le dessein d’aboutir à une construction
cohérente.

En effet il n’y a rien dans l’arrêt qui indique l’intention de la Cour
d’accepter en général la notion d’action populaire, ni d’appliquer cette
notion au cas d’espéce. L’arrêt ne déclare d'aucune façon que pour établir
le bien-fondé de la demande il n’est pas nécessaire de rechercher si celle-
ci s’appuie sur des droits subjectifs des demandeurs.

Au contraire, l’arrêt de 1962 se borne à affirmer que le différend sou-
mis à la Cour est un différend au sens de l’article 7 du Mandat, sans

58
61 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

donner aucune indication quant à la façon de configurer l’action exercée
par les demandeurs.

Loin d’exclure la nécessité d’un droit subjectif des demandeurs pour
que le demande puisse être considérée comme bien fondée, l’arrêt de
1962 parle expressément d’un droit ou intérêt juridique des Membres
de la Société des Nations à ce que le Mandataire observe ses obligations.
En se référant à l’article 7 du Mandat, la Cour dit:

«La portée et l’objet manifestes des dispositions de cet article
indiquent en effet qu’on entendait par là que les Membres de la
Société des Nations eussent un droit ou un intérêt juridique à ce
que le Mandataire observât ses obligations à la fois à l’égard des
habitants du territoire sous Mandat et à l’égard de la Société des
Nations et de ses Membres.» (C.J. Recueil 1962, p. 343.)

Ce passage révèle sans doute une certaine confusion entre, d’une
part, le droit ou pouvoir d’action, seul droit ou pouvoir découlant
pour les Membres de la Société des Nations de la disposition de l’ar-
ticle 7, alinéa 2, du Mandat, à laquelle la Cour se réfère et, d’autre
part, le droit subjectif substantiel, droit qui semble correctement in-
diqué lorsqu'on parle d’un droit ou intérêt juridique à ce que l’obligé
observe son obligation.

Cependant, quelles que soient les critiques que l’on pourrait adresser
à l’arrêt à propos d’une telle confusion, il est bien sûr que c’est cette
confusion elle-même qui exclut d’une façon péremptoire la possibilité
d’entendre la décision sur la troisième exception préliminaire dans le
sens qu'il ne serait pas nécessaire d'établir un droit subjectif substantiel
des demandeurs. En effet, dès lors que l’on constate que l’arrêt n’a pas
distingué entre le pouvoir d’action et le droit subjectif substantiel, il
n’est plus possible de lui faire dire quelque chose qui serait diamétra-
lement opposé à une telle constatation, à savoir que le pouvoir d’action
non seulement serait tout à fait distinct du droit subjectif substantiel,
mais aussi qu’il ferait complètement abstraction du droit subjectif
substantiel, et cela a un tel point que la Cour pourrait juger la demande
comme bien fondée même au cas où celle-ci ne s’appuierait pas sur un
droit subjectif substantiel du demandeur.

4. lly a d’autres raisons qui amènent également à écarter la possi-
bilité d'entendre en ce sens l’arrêt de 1962.

L'article 7 du Mandat se réfère à l’hypothèse d’un différend qui vien-
drait à s'élever entre le Mandataire et un autre Membre de la Société
des Nations. La nécessité d’un différend pour que la Cour puisse être
saisie est d’ailleurs reconnue par l’arrêt. C’est justement pour établir
la présence en l’espèce de cette condition, requise comme nécessaire
par l’article 7 du Mandat, que l’arrêt entreprend dès le début de dé-
montrer l'existence d’un différend entre les Parties (C.I.J. Recueil 1962,
p. 328); puis, à propos de la troisième exception préliminaire, l'arrêt
affirme que le différend dont il s’agit est un différend au sens de l’article 7
du Mandat.

59
62 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

Or, si l’article 7 avait conféré aux Membres de la Société des Nations
un pouvoir d'action pour la protection de droits substantiels ne leur
appartenant pas, on ne voit pas la raison pour laquelle cet article aurait
subordonné l'exercice d’une telle action à l’existence d’un différend
auquel l'Etat qui voudrait saisir la Cour devrait être partie. La nécessité,
clairement reconnue par l'arrêt de 1962, d’un différend entre le de-
mandeur et le Mandataire exclut que l’action découlant de l’article 7
du Mandat puisse être configurée, ou qu’elle ait été configurée par
l'arrêt de 1962, comme une action populaire. La nécessité d’un différend
entre le demandeur et le Mandataire implique en effet la nécessité d’un
conflit entre des intérêts des parties, quelle que soit la nature de ces
intérêts. Etant donné, d’autre part, le caractère juridique que le diffé-
rend doit revêtir, ce qui résulte de la référence faite par l’article 7 aux
règles de droit contenues dans les dispositions du Mandat, il s'ensuit
qu’il est nécessaire pour le demandeur d’invoquer un droit subjectif
qui lui soit propre en tant que moyen de protection de son intérêt.

5. L'article 7 du Mandat n’exige pas seulement, pour que la Cour
puisse être saisie, qu’il existe un différend entre le demandeur et le
Mandataire; il exige en outre que ce différend ne soit pas susceptible
d’être réglé par des négociations. Cette exigence aussi est reconnue par
Varrét de 1962, qui consacre sa dernière partie relative à la quatrième
exception préliminaire, à démontrer que ladite exigence était réalisée
en l’espèce.

En se référant à un différend «qui ne soit pas susceptible d’être réglé
par des négociations», l’article 7 suppose évidemment un différend
qui soit susceptible en soi d’être réglé par des négociations entre les
parties; il doit s’agir toutefois d’un différend pour la solution duquel
les négociations se seraient révélées en fait inefficaces. Cette interpré-
tation de l’article 7 est clairement admise par l’arrêt. Après avoir affirmé
que des négociations ont eu réellement lieu, l’arrêt conclut en effet
«qu’il n’est pas raisonnablement permis d’espérer que de nouvelles
négociations puissent aboutir à un règlement» (C.J. Recueil 1962,
p. 345).

Or, il serait impossible de considérer le différend dont il s’agit comme
un différend susceptible en soi d’être réglé par des négociations entre
les Parties, si l’on partait de l’idée que les demandeurs pouvaient saisir
la Cour en fondant leur demande sur des droits subjectifs appartenant
non pas à eux-mêmes, mais à d’autres sujets. Il est tout à fait évident
que les demandeurs ne pouvaient d’aucune façon disposer de ces droits
subjectifs, ce qui aurait constitué un obstacle radical à ce que le différend
pat être réglé par des négociations entre les demandeurs et le Manda-
taire. Par conséquent, en admettant que le différend dont il s’agit était
un différend susceptible en soi d’être réglé par des négociations entre
les Parties, l’arrêt de 1962 a reconnu nécessairement que les demandeurs
ne pouvaient agir qu’en invoquant un droit subjectif qui leur était
propre.

6. Il faut ajouter que l’arrêt de 1962 ne pouvait s’écarter des termes

60
63 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

de la demande et que rien n’indique que cet arrêt ait eu une telle inten-
tion.

Or, au paragraphe 9 des requêtes, les demandeurs disent que, dans
le différend qu'ils soutiennent exister entre eux et l’Afrique du Sud,
ils ont toujours cherché à affirmer et à protéger leur «intérêt juridique
au juste exercice du Mandat» en contestant la violation par l’Afrique
du Sud de ses devoirs en qualité de Mandataire et en protestant contre
cette violation. Les demandeurs ajoutent qu’au cours des négociations
qu'ils affirment avoir eu lieu, ils ont fait preuve à tout moment «de
l'intérêt juridique» qu’ils portent «au juste exercice du Mandat». Et
ils concluent en disant qu’ils ont précisément introduit l'instance afin
de protéger l'intérêt juridique qu’ils prennent au juste exercice du
Mandat.

C’est l'intérêt juridique ou le droit subjectif des demandeurs au juste
exercice du Mandat qui constitue donc la causa petendi de la demande.
Par conséquent, c’est sur la demande caractérisée par une telle causa
petendi que la Cour était appelée à se prononcer. L'arrêt de 1962 n’a
rien dit de contraire.

7. L'analyse de la partie de l’arrêt de 1962 concernant la troisième
exception préliminaire nous amène à conclure que la décision donnée
par le rejet de cette exception préliminaire a consisté uniquement à
affirmer que le différend soumis à la Cour, et considéré par l’arrêt
comme existant, était un différend au sens de l’article 7 du Mandat.
La décision ne concernait pas du tout la façon de configurer l’action
découlant de cet article et exercée par les demandeurs. En particulier
la décision ne donnait pas à cette action la configuration tout à fait
inaccoutumée d’après laquelle elle pouvait être exercée sans que le
demandeur dût invoquer l'existence d’un droit subjectif substantiel
qui lui fût propre.

Il s’ensuit que, dans la phase de la procédure consacrée au fond,
la Cour était entièrement libre en ce qui concerne le problème con-
sistant à savoir si l'existence d’un droit subjectif substantiel des deman-
deurs était nécessaire pour que la demande püût être considérée comme
bien fondée.

Ce problème n’aurait pu être tranché que par l’affirmative. En premier
lieu, une telle solution aurait été conforme à la façon dont l’action à
exercer devant le juge international est d’ordinaire configurée. En
deuxième lieu, elle aurait été imposée pour les raisons qui ont été déjà
indiquées, par les termes mêmes de l’article 7 du Mandat qui exige,
pour que la Cour puisse être saisie, qu’un différend existe entre le de-
mandeur et le Mandataire et que ce différend soit susceptible en soi
d’être réglé par des négociations entre les parties. En troisième lieu,
la Cour ne pourrait s’écarter du libellé des requêtes par lesquelles elle
a été saisie d’une demande s’appuyant sur un prétendu droit subjectif
des demandeurs au juste exercice du Mandat.

Il faut faire observer à propos de cette dernière remarque que la
juridiction de la Cour dans la présente affaire se fonde sur l’articie 7
du Mandat, article qui se réfère à tout différend «relatif à l’interpréta-

61
64 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

tion ou à l’application des dispositions du Mandat». Or, par rapport
à toute clause juridictionnelle inscrite dans un traité et se référant, com-
me celle de l’article 7 du Mandat, aux différends relatifs à l’interpré-
tation ou à l'application des dispositions dudit traité, il ne suffit pas,
pour qu’un différend puisse être considéré comme envisagé par la clause,
qu’une partie invoque d’une façon quelconque une disposition quel-
conque du traité; il est au contraire nécessaire que cette partie affirme
un droit subjectif propre découlant des dispositions du traité (voir
les considérations développées à cet égard dans mon opinion indivi-
duelle relative à l’affaire du Cameroun septentrional, C.I.J. Recueil 1963,
p. 145-146).

Ii s’ensuit qu’au cas où, contrairement aux termes mêmes des requêtes,
on aurait constaté que, dans ia présente affaire, la demande avait été
présentée indépendamment de toute référence à un droit subjectif des
demandeurs, la Cour aurait dû non pas rejeter la demande au fond,
mais plutôt déclarer son défaut de juridiction. Cela aurait été possible
même au stade de la procédure consacré au fond, puisqu'il s’agit d’une
question qui, bien que concernant la juridiction de la Cour, n’a pas
été examinée dans l’arrêt sur les exceptions préliminaires.

8. Etant donné que la demande ne pouvait être considérée comme
bien fondée qu’à la condition de constater l’existence d’un droit sub-
jectif substantiel des demandeurs, il était nécessaire de voir si les dis-
positions du Mandat concernant les habitants du territoire confèrent
des droits subjectifs aux Membres de la Société des Nations considérés
individuellement.

Il s’agit là d’un problème appartenant entièrement au fond, d’un
problème qui ne pouvait donc être en aucune façon préjugé par l’arrêt
de 1962. Par conséquent aucune des affirmations explicites ou implicites
concernant la solution de ce problème que l’on voudrait par hypothèse
voir dans ledit arrêt, n’aurait lié en rien la Cour dans le jugement qu’elle
devait donner sur le fond de l’affaire.

Je suis d’avis que le problème dont il s’agit ne pouvait être tranché
que par la négative, ce que, dans son arrêt sur le fond, la Cour a fait
sur la base de motifs très détaillés, surabondants même et dans leur
ensemble tout à fait convaincants.

En effet les dispositions du Mandat concernant l’administration
du territoire et le traitement de ses habitants, visent des intérêts qui
ne sont pas des intérêts individuels des différents Etats Membres de la
Société des Nations, mais plutôt des intérêts collectifs, c’est-à-dire des
intérêts communs à tous les Etats Membres.

Ces intérêts collectifs ne sont pas protégés par les dispositions dont
il s’agit moyennant des droits subjectifs conférés aux différents Etats
intéressés, de sorte que chacun de ces Etats puisse individuellement
exiger le comportement prévu; cela entraînerait en fait la possibilité
de prétentions opposées entre elles de la part de deux ou de plusieurs
Etats invoquant tous la même disposition du Mandat. Une telle éven-
tualité doit être écartée, du fait même que le droit subjectif est conféré
non pas aux Etats Membres individuellement, mais soit à la Société

62
65 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

des Nations en tant que sujet unique distinct des Etats qui la composent,
soit, si l’on nie la personnalité juridique de la Société des Nations, aux
Etats Membres considérés toutefois en tant que groupe et non pas
individuellement. Si l’on accepte cette dernière conception, il s’agit
d’un droit subjectif dont l’exercice est organisé d’une certaine façon
en ce sens qu'il ne peut être exercé par ses titulaires que collectivement,
c’est-à-dire par la voie des organes sociaux.

Il s'ensuit que chaque Etat Membre considéré individuellement
n’a aucun droit subjectif découlant des dispositions du Mandat qui
concernent l’administration du territoire. Par conséquent, il ne peut,
sur la base de ces dispositions, avancer contre ie Mandataire des pré-
tentions qui pourraient être éventuellement en opposition avec l’attitude
observée par les organes de la Société des Nations.

9. Ayant constaté que la demande ne pouvait s’appuyer sur des droits
subjectifs propres aux demandeurs, la Cour n’avait qu’à {a rejeter. Ce
rejet est fondé sur le défaut de qualité des demandeurs.

Par qualité on n’entend pas autre chose en ce cas que l’appartenance
à un sujet plutôt qu’à un autre sujet du droit substantiel invoqué dans
le procès. Il s’agit par conséquent d’une qualité substantielle et non pas
procédurale. Le défaut d’une telle qualité doit justement amener à
un rejet au fond et non pas à une déclaration d’irrecevabilité de la de-
mande. En effet nier que les demandeurs sont titulaires de droits sub-
jectifs correspondant aux obligations découlant éventuellement pour
le Mandataire des dispositions du Mandat relatives à administration
du territoire revient à dire que la demande est pour cette raison mal
fondée.

Le défaut de qualité des demandeurs ne constitue que l’un des motifs
sur lesquels le rejet de la demande pouvait être fondé. En rejetant la
demande à raison du défaut de qualité, la Cour n’avait pas besoin de
se prononcer sur d’autres motifs éventuels.

L'un des motifs pour lesquels le rejet de la demande pourrait être
également prononcé consiste dans l’inexistence même d'obligations
à la charge du Mandataire, et cela à raison éventuellement du fait que
le Mandat serait devenu caduc. On pourrait même penser qu’un tel
motif a un caractère plus radical que celui de l’inexistence de droits
subiectifs pour les demandeurs; on pourrait penser en d’autres termes
que la question de l'existence d’obligations à la charge du Mandataire
est une question préalable par rapport à la question de voir si ces obii-
gations, éventuellement reconnues comme existantes, sont dues aux
demandeurs plutôt qu’à d’autres sujets. On pourrait penser en effet
que c’est seulement vis-à-vis d’une obligation réellement existante qu’il
est possible de poser la question de savoir quel sujet est titulaire des
droits subjectifs correspondant à cette obligation.

Il faut toutefois faire remarquer qu’entre les différentes questions
concernant le fond il n’y a pas un ordre rigoureux imposé par des raisons
logiques; l’ordre à suivre dans un cas concret pour la solution des
différentes questions de fond est suggéré plutôt par des raisons que l’on
pourrait dire d'économie et qui conseillent l’emploi des moyens les

63
66 SUD-OUEST AFRICAIN (OP. IND. MORELLI)

plus simples pour aboutir à la décision. La Cour pouvait donc en les-
pèce commencer par l’examen de la question de la qualité par rapport
aux droits subjectifs éventuels, et cela en supposant par hypothèse
que certaines obligations découlent encore du Mandat à la charge
de l’Afrique du Sud.

En observant cet ordre et en déclarant le défaut de qualité des de-
mandeurs, la Cour a suivi un raisonnement en quelque sorte hypo-
thétique. Toutefois la décision à laquelle la Cour a abouti par cette
voie et qui a consisté à rejeter la demande au fond est une décision ab-
solue et non pas hypothétique. La demande a été considérée par la Cour
comme mal fondée, et cela même pour le cas où des obligations pour-
raient être reconnues comme existant à la charge de l’Afrique du Sud
sur la base du Mandat, parce qu’en ce cas ce n’est pas aux demandeurs
qu’appartiendraient les droits subjectifs correspondant à ces obligations
éventuelles.

(Signé) Gaetano MORELLI.

64
